       Case 4:18-cv-00483-RM Document 61 Filed 04/09/19 Page 1 of 4




 1   Christine Anderson Ferraris, AZ Bar 031414
     A. FERRARIS LAW, PLLC
 2   333 N. Wilmot Rd., Suite 340
 3   Tucson, Arizona 85711
     Tel. (520) 268-1289
 4
     cferraris@aferrarislaw.com
 5
 6
     Susan M. Rotkis, AZ Bar 032866
 7   CONSUMER LITIGATION ASSOCIATES WEST, PLLC
     382 S. Convent
 8
     Tucson, Arizona 85716
 9   Tel. (520) 622-2481
10   srotkis@clalegal.com

11                    IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA

13
      Linnea M. Gashi-Doberdoli,                CASE NO. 4:18CV483
14
15
                 Plaintiff,                     Notice of Service Pursuant to LRCiv. 5.2
16
17
      v.
18
19
      DT Automotive Center, Inc. d/b/a
20
      Desert Toyota of Tucson; et al.,
21
22
23
24               Defendants.
25
26
27
           Please take notice that on the 9th day of April 2019, Plaintiff served the
28
       Case 4:18-cv-00483-RM Document 61 Filed 04/09/19 Page 2 of 4




 1   following discovery requests by email to all counsel of record according to the

 2   agreement of all parties:
 3
     Plaintiff’s First Request for Production of Documents to TruWest Credit Union;
 4
 5   Plaintiff’s First Request for Production of Documents to DT Automotive;
 6
     Plaintiff’s First Interrogatories to TruWest Credit Union;
 7
     Plaintiff’s First Interrogatories to DT Automotive;
 8
 9   Plaintiff’s First Request for Admissions to DT Automotive;
10
     Plaintiff’s First Request for Admissions to TruWest Credit Union.
11
12
                                     Linnea M. Gashi-Doberdoli,
13
14
                                     /s/ Susan Mary Rotkis
15                                   Susan Mary Rotkis, AZ Bar 032866
16                                   Consumer Litigation Associates West, PLLC
                                     382 S. Convent Ave.
17                                   Tucson, Arizona 85716
18                                   Tel. (520) 622-2481
                                     srotkis@clalegal.com
19
20
                                     /s/ Christine Anderson Ferraris
21
                                     Christine Anderson Ferraris, AZ Bar 031414
22                                   A. Ferraris Law, PLLC
                                     333 N. Wilmot Rd., Suite 340
23
                                     Tucson, Arizona 85711
24                                   Tel. (520) 268-1289
                                     cferraris@aferrarislaw.com
25
26                                   Attorneys for Plaintiff
27
28



                                              2
       Case 4:18-cv-00483-RM Document 61 Filed 04/09/19 Page 3 of 4




 1
 2                          CERTIFICATE OF SERVICE
 3
           The foregoing was served this 9th day of April 2019 by filing with the
 4   CM/ECF system, which shall serve the following counsel of record by Notice of
 5   Electronic Filing (NEF):
 6
      Courtney Moran
 7    Jeremy Johnson
      Jones Skelton & Hochuli, PLC
 8
      40 N. Central Ave. Suite 2700
 9    Phoenix, AZ 85004
      jjohnson@JSHFIRM.COM
10
      CMoran@JSHFIRM.COM
11    Attorneys for DT Automotive Center, Inc. &
      America First Credit Union
12
13    Devin Sreecharana
14    Andrew Scott Lishko
      May Potenza Baran & Gillespie P.C.
15    201 N. Central Ave. Suite 2210
16    Phoenix, AZ 85004
      devin@maypotenza.com
17    alishko@maypotenza.com
18    Attorneys for TruWest Credit Union

19
20    David O’Daniel
      Gordon & Rees LLP
21    111 W. Monroe St. Suite 1600
22    Phoenix, AZ 85003
      dodaniel@gordonrees.com
23
      Attorneys for Tucson Federal Credit Union
24
      Daniel P. Quigley
25
      John Neil Stuart
26    Cohen Dowd Quigley PC
      2425 E. Camelback Rd. Suite 1100
27
      Phoenix, AZ 85016
28    dquigley@cdqlaw.com


                                            3
     Case 4:18-cv-00483-RM Document 61 Filed 04/09/19 Page 4 of 4




 1   nstuart@cdqlaw.com
     Attorneys for TransUnion LLC
 2
 3
 4                                   /s/ Susan M. Rotkis
 5                                   Susan M. Rotkis, AZ Bar 032866
                                     Consumer Litigation Associates West,
 6
                                     PLLC
 7                                   382 S. Convent Ave.
                                     Tucson, Arizona 85716
 8
                                     Tel. (520) 622-2481
 9                                   srotkis@clalegal.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        4
